Exhibit 10.21(a)

 

AMENDMENT NO. 1

TO

CERTEGY INC. STOCK INCENTIVE PLAN

 

THIS AMENDMENT is made as of this 18th day of June, 2004, by CERTEGY INC. (the
“Company”);

 

W I T N E S S E T H:

 

WHEREAS, the Company maintains the Certegy Inc. Stock Incentive Plan, as amended
and restated as of February 28, 2002 (the “Plan”); and

 

WHEREAS, the Company now desires to amend the Plan to allow the grant of
restricted stock units.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the Plan is hereby amended as follows:

 

1.

 

Section 2 of the Plan is hereby amended by adding the following new definition
between the definitions of the terms “Restricted Shares” and “Rule 16b-3”:

 

“Restricted Stock Units” or “RSUs” means a right granted under Section 5 of the
Plan to receive a number of Shares or a cash payment for each such Share equal
to the Fair Market Value of a Share on a specified date.”

 

2.

 

The definition of the term “Participant” in Section 2 of the Plan is amended by
inserting “, Restricted Stock Units,” after “Option Rights” and before “or
Restricted Shares.”

 

3.

 

Section 3(a) of the Plan is hereby amended by adding the term “or Restricted
Stock Units” after the term “Restricted Shares.”

 

4.

 

Section 3(c) of the Plan is hereby amended by inserting “or Restricted Stock
Units” after the term “Restricted Shares” in both places it appears.

 

Page 1 of 3



--------------------------------------------------------------------------------

5.

 

The first sentence of Section 5 of the Plan is hereby amended by inserting “and
Restricted Stock Units” after the term “Restricted Shares.”

 

6.

 

Section 5 the Plan is hereby amended by adding the following as a new subsection
(h):

 

“(h) Restricted Stock Units (or RSUs). Awards of Restricted Stock Units may be
made to Participants in accordance with the following terms and conditions:

 

(i) The Committee, in its discretion, shall determine and set forth in a written
agreement the number of RSUs to grant to a Participant, the vesting period, and
other terms and conditions of the award, including whether the award will be
paid in cash, Common Shares or a combination of the two and the time when the
award will be payable (i.e., at vesting, termination of employment or another
date).

 

(ii) Unless the agreement granting RSUs provides otherwise, RSUs shall not be
sold, transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated.

 

(iii) A Participant to whom RSUs are awarded has no rights as a shareholder with
respect to the Common Shares represented by the RSUs unless and until the Common
Shares are actually delivered to the Participant; provided, however, RSUs may
have dividend equivalent rights if provided for by the Committee.

 

(iv) The agreement granting RSUs shall set forth the terms and conditions that
shall apply upon the termination of the Participant’s employment with the
Company (including a forfeiture of RSUs which have not vested upon Participant’s
ceasing to be employed) as the Committee may, in its discretion, determine at
the time the award is granted.

 

(v) Any grant of RSUs may specify Management Objectives that, if achieved, may
result in vesting or earlier vesting of all or a portion of the RSUs.”

 

7.

 

The first paragraph of Section 6 and Section 6(b) of the Plan are hereby amended
by adding “or Restricted Stock Units” after the term “Restricted Shares.”

 

Page 2 of 3



--------------------------------------------------------------------------------

8.

 

Section 13(c) of the Plan is hereby amended by adding “or Restricted Stock
Units” after the term “Restricted Shares.”

 

9.

 

This Amendment No. 1 to the Plan shall be effective as of June         , 2004.
Except as hereby modified, the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has executed this Amendment No. 1 as of the date
first written above.

 

CERTEGY INC.

By:

--------------------------------------------------------------------------------

 

Page 3 of 3